Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-9 have been submitted for examination.
Claims 1-9 have been rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 9 and its dependent claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the below analysis:
Analysis for claims 1, 8, 9
The Statutory Categories: The claims recite a program, a method, a device. The claims specify a statutory category.
2A) The Judicial Exception: Claims 1, 8, 9 as amended recite
{
0
storing a procedure model in a memory, the procedure model associating event information with an investigation procedure and a required time for each of events that occur in a system, the event information being information regarding a relevant event, the investigation procedure being a procedure for investigating whether the relevant 
1
storing, by the computer, a learning model in the memory, the learning model associating a first reliability of the investigation procedure with each of investigation contents for each of the events, the investigation contents being included in the investigation procedure;
2 
accepting, by the computer, first event information of the information processing system that is newly generated and similar to the event information;
3 
extracting, by the computer, the learning model and the procedure model that correspond to the first event information from the memory;
4
calculating, by the computer, a second reliability of the investigation procedure for each of first investigation procedures based on the extracted learning model and the procedure model, the first investigation procedures being associated with the first event information in the procedure model;
5 
calculating, by the computer, a score for each of the first investigation procedures based on the second reliability of the investigation procedure and the required time for performing the investigation; determining, by the computer, a recommended investigation procedure that has the best highest score from among the first 
6
outputting, by the computer, the recommended investigation procedure determined at the determined to a display, the score is calculated by dividing the second reliability by the required time
}
The limitations recited above can be categorized under 3 typical categories mainly used in the Electric Power Group. LLCv. Alstom, S.A., to conclude that the claims are directed to an abstract idea based on mental process. These categories are mainly data collection, data analysis, and displaying certain results about the data collection and the data analysis. 
Limitations 0,1,2,3 are categorized under data collection.
With regard to the first category which is data collection.
The proves are as follow:
The first proof is Paragraph 8 of the present Application where it states:

    PNG
    media_image1.png
    668
    1577
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    620
    1466
    media_image2.png
    Greyscale

It is clear that the procedure model and the learning models are storage units with collected data each with specific type of data one is procedural, and the other is learning data.
Further, the third proof is also in paragraph 68 which states:

    PNG
    media_image3.png
    527
    1496
    media_image3.png
    Greyscale
 It is also clear from the same passage that the extraction is also acquisition of data which is also data collection.
Limitations 4, 5 are categorized under data analysis

The proves are as follow:
It is considered as such because the procedure model associates event information with an investigation procedure and a required time for each of events that occur in a system. This is an analysis relationship as clearly reflected in the Table of Figure 13 of the present Application.
The Figure gives a numbered event and it defines the relationships between the event and the time at which it has occurred, for Example it defines the relationship between event one and the time at which event 1 has occurred as 10/24 date and 10:12 time. The table also moves into defining the relationship between event 1 and the place, and it defines it as virtual storage, it further adds the type of event. It defines event 1 as being path disruption with VS. Thus, the limitation of procedure model as considered under the broadest reasonable interpretation, is just an analysis by relationship association categorized under category 2 data analysis.
The limitation of learning model relates mathematically the event of the procedure model into a reliability. As an example the VS event as described in Figure 15A of the present Application reflects the reliability of such event investigation by a relation of 2. This is an analysis by using relation. The calculation limitation is a calculation step based on the two previous limitation which are the procedure model, and the learning model which are based on analysis by relation. Therefore, it is also an analysis by using relation.

Finally calculating, by the computer, a score for each of the first investigation procedures based on the second reliability and the required time to determine the highest score is nothing but analysis by relationship.
Limitation 6 is categorized under display.
With regard to third category which is displaying certain results about the data collection and the data analysis.
It is clear from the language that the end result of the data collection and the analysis is displayed and outputted to the end user. 
A claim that collects data, analyses the data, and displays the results of the data collection and data analysis is mental process based claim.
Accordingly, the claims recite an abstract idea in the present application.
2B) Inventive Concept:
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements including; “displaying the recommended investigation procedure” which is a mere data gathering in conjunction with an abstract idea which is therefore considered insignificant extra solution activity to the judicial exception. Examiner notes that “processor” in claim 9 is a generic computer performing generic functions.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As explained above the claimed processor is generic. The claim does not include 
Dependent claims 2, 3, 4, 5, 6, 7 are merely drawn to mental process concepts. These limitation are considered to be drawn to the abstract idea without adding significantly more.
Response to Applicants’ Arguments and Remarks
Arguments and remarks received by the Office on 4/29/2021 have been fully considered and are not persuasive in light of the newly submitted 101 rejection. Arguments are moot. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                   Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner